                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 18649
John Coleman,                                )      HONORABLE LaShonda A Hunt
      DEBTOR                                 )      CHAPTER 13

                                    NOTICE OF MOTION

To:      Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532;

PennyMac Loan Services, LLC, PO Box 2410, Moorpark, CA 93020;

Timothy R Yueill, Law Offices of Ira T. Nevel, 175 N. Franklin, Chicago, IL 60606;
representing PennyMac Loan Services, LLC,

CT Corporation System, Registered Agent PennyMac Loan Services, LLC, 208 S. LaSalle St,
Suite 814, Chicago, IL 60604;

David A. Spector, President for PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200,
Westlake Village, CA 91361;

See attached Service List via U.S. Mail.

Please take notice that on March 19, 2021, at 10:15 a.m., I shall appear telephonically before the
Honorable LaShonda A Hunt, or any judge sitting in that judge’s place, and present the motion to
modify plan, a copy of which is attached.

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
February 24, 2021.

/s/ Yisroel Y. Moskovits_____
Attorney for Debtors

 The Semrad Law Firm, LLC
10 N Martingale Rd Suite 400
Schaumburg, IL 60173
(312) 913-0625
Label Matrix for local noticing     PRA Receivables Management LLC   PRA Receivables Management, LLC
0752-1                              POB 41067                        PO Box 41021
Case 19-18649                       Norfolk, VA 23541-1067           Norfolk, VA 23541-1021
Northern District of Illinois
Eastern Division
Wed Feb 24 13:04:27 CST 2021
U.S. Bankruptcy Court               ALLY FINANCIAL                   Ally Financial
Eastern Division                    200 RENAISSANCE CTR              PO Box 130424
219 S Dearborn                      DETROIT, MI 48243-1300           Roseville, MN 55113-0004
7th Floor
Chicago, IL 60604-1702

Ashley Furniture                    (p)CAPITAL ONE                   CBNA
1930 Mt Zion Road                   PO BOX 30285                     Po Box 6497
Morrow, GA 30260-3316               SALT LAKE CITY UT 84130-0285     Sioux Falls, SD 57117-6497



(p)JPMORGAN CHASE BANK N A          CHRYSLER Capital                 COMENITYBANK/KAY
BANKRUPTCY MAIL INTAKE TEAM         PO BOX 961275                    3100 Easton Square Place
700 KANSAS LANE FLOOR 01            FORT WORTH, TX 76161-0275        Columbus, OH 43219-6232
MONROE LA 71203-4774


COMENITYBANK/VICTORIA               Capital One Bank (USA), N.A.     Citibank, N.A.
220 W SCHROCK RD                    4515 N Santa Fe Ave              701 East 60th Street North
WESTERVILLE, OH 43081-2873          Oklahoma City, OK 73118-7901     Sioux Falls, SD 57104-0493



ComEd                               Commonwealth Edison Company      DISCOVER FIN SVCS LLC
3 Lincoln Center                    Bankruptcy Department            PO Box 3025
Bankruptcy Section                  1919 Swift Drive                 New Albany, OH 43054-3025
Oakbrook Terrace, IL 60181-4204     Oak Brook, IL 60523-1502


Discover Bank                       Dupage Medical Group             EAGLE HOME MORTGAGE, L
Discover Products Inc               15921 Collection Center Dr       15550 LIGHTWAVE DR STE 2
PO Box 3025                         Chicago, IL 60693-0001           CLEARWATER, FL 33760-3504
New Albany, OH 43054-3025


Edward Hospital                     FEB-RETAIL                       FIRST PREMIER BANK
Po Box 4207                         3175 Commercial Ave              c/o Jefferson Capital Systems LLC PO Box
Carol Stream, IL 60197-4207         Ste 201                          c/o Linda Dold
                                    Northbrook, IL 60062-1924        Saint Cloud, MN 56302


FNB OMAHA                           (p)PERI GARITE                   IRS 1
1620 DODGE ST                       ATTN CARD WORKS                  PO Box 7346
OMAHA, NE 68197-0003                101 CROSSWAYS PARK DR W          Philadelphia, PA 19101-7346
                                    WOODBURY NY 11797-2020


(p)ILLINOIS DEPARTMENT OF REVENUE   J.B. ROBINSON JEWELERS           JARED GALLERIA
BANKRUPTCY UNIT                     375 GHENT RD                     375 GHENT RD
PO BOX 19035                        FAIRLAWN, OH 44333-4601          FAIRLAWN, OH 44333-4601
SPRINGFIELD IL 62794-9035
JPMorgan Chase Bank, N.A.                  KAY JEWELERS                              ONEMAIN
s/b/m/t Chase Bank USA, N.A.               1903 Southlake Mall                       605 Munn Rd E
JPMC                                       Merrillville, IN 46410-6434               Fort Mill, SC 29715-8421
c/o National Bankruptcy Services, LLC
P.O. Box 9013
Addison, Texas 75001-9013
OneMain                                    PENNYMAC LOAN SERVICES                    PennyMac Loan Services, LLC
PO Box 3251                                Po Box 514387                             P.O. Box 660929
Evansville, IN 47731-3251                  Los Angeles, CA 90051-4387                Dallas TX 75266-0929



(p)PORTFOLIO RECOVERY ASSOCIATES LLC       Premier Bankcard, Llc                     Quantum3 Group LLC as agent for
PO BOX 41067                               Jefferson Capital Systems LLC Assignee    Comenity Bank
NORFOLK VA 23541-1067                      Po Box 7999                               PO Box 788
                                           Saint Cloud Mn 56302-7999                 Kirkland, WA 98083-0788


SFLNDCORP                                  SOFI                                      SYNCB/ASHLEY HOMESTORE
ONE LETTERMAN DRIVE BUILDING A, SUITE 47   2750 E COTTONWOOD PKWY                    7780 S Cicero Ave
SAN FRANCISCO, CA 94129-1494               COTTONWOOD HEIGHTS, UT 84121-7284         Burbank, IL 60459-1583



SYNCB/BP                                   SYNCB/CARE CREDIT                         SYNCB/NETWRK
C/O PO BOX 965024                          C/O P.O. BOX 965036                       C/O PO BOX 965036
ORLANDO, FL 32896-0001                     ORLANDO, FL 32896-0001                    ORLANDO, FL 32896-0001



SYNCB/WALMAR                               Santander Consumer USA                    Santander Consumer USA Inc.
2001 Western Ave                           ATT POC: Janiscia Jackson PO Box 961245   an Illinois corporation
Ste 400                                    Fort Worth, TX 76161-0244                 d/b/a Chrysler Capital
Seattle, WA 98121-3132                                                               PO Box 961275
                                                                                     Fort Worth, TX 76161-0275

SoFi Lending Corp                          Surgical Center of Dupage Medical Group   Synchrony Bank
One Letterman Dr Bldg A Ste 4700           1593 Paysphere Circle                     c/o PRA Receivables Management, LLC
San Francisco, CA 94129-1512               Chicago, IL 60674-0015                    PO Box 41021
                                                                                     Norfolk, VA 23541-1021


TBOM/ATLS/FORTIVA                          (p)TOYOTA MOTOR CREDIT CORPORATION        Verizon
PO BOX 105555                              PO BOX 8026                               by American InfoSource as agent
ATLANTA, GA 30348-5555                     CEDAR RAPIDS IA 52408-8026                4515 N Santa Fe Ave
                                                                                     Oklahoma City, OK 73118-7901


WF BANK NA                                 Wells Fargo Bank, N.A.                    Glenn B Stearns
PO BOX 14517                               PO Box 10438, MAC F8235-02F               801 Warrenville Road Suite 650
DES MOINES, IA 50306-3517                  Des Moines, IA 50306-0438                 Lisle, IL 60532-4350



John Coleman                               Michael Spangler                          Patrick S Layng
24242 W. Bristol Ave                       The Semrad Law Firm, LLC                  Office of the U.S. Trustee, Region 11
Plainfield, IL 60585-2119                  20 S Clark St, 28th Floor                 219 S Dearborn St
                                           Chicago, IL 60603-1811                    Room 873
                                                                                     Chicago, IL 60604-2027
Sarah A Lentes                                       Yisroel Y Moskovits
The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC
20 S. Clark St. Suite 2800                           20 S. Clark St.
Chicago, IL 60603-1811                               28th Floor
                                                     Chicago, IL 60603-1811



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAPITAL ONE BANK USA N                               CHASE CARD                                           First National Bank of Omaha
PO BOX 85520                                         201 N Walnut St                                      1620 Dodge Street, Stop Code 3105
RICHMOND, VA 23285                                   Wilmington, DE 19801                                 Omaha, NE 68197



Illinois Department of Revenue                       (d)KOHLS/CHASE                                       Portfolio Recovery Associates, LLC
PO Box 19035                                         PO BOX 15298                                         PO Box 41067
Springfield, IL 62794-9035                           WILMINGTON, DE 19850                                 Norfolk, VA 23541



(d)Portfolio Recovery Associates, LLC                TOYOTA MOTOR CREDIT
c/o Care Credit                                      PO Box 5855
POB 41067                                            Carol Stream, IL 60197
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)PENNYMAC LOAN SERVICES, LLC                       End of Label Matrix
                                                     Mailable recipients      61
                                                     Bypassed recipients       1
                                                     Total                    62
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 19 B 18649
John Coleman,                                )       HONORABLE LaShonda A Hunt
                                             )       CHAPTER 13
         DEBTOR.                             )

                                 MOTION TO MODIFY PLAN

        NOW COMES the Debtor, John Coleman, by and through Debtor’s attorney, The Semrad
Law Firm, LLC and hereby moves this Honorable Court to modify the Chapter 13 Plan, and Debtor
states the following:

   1. On July 1, 2019 the Debtor filed a petition for relief pursuant to Chapter 13 Title
         11 U.S.C.

   2. On September 20, 2019, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

   3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

         allowed claims, and general unsecured creditors without priority to be paid 21% of their

         allowed claims.

   4. The confirmed Chapter 13 Plan requires the Debtor to make payments to the Chapter 13

         Trustee in the amount of $1,500.00 on a monthly basis for 60 months.

   5. Debtor fell behind on his mortgage payments in the amount of $4,040.04 due to the Covid-

         19 pandemic.

   6. That the Debtor wishes to modify Section 3.1 of the Plan to cure the post-petition arrears

         in the amount of $4,040.04 to PennyMac Loan Services, LLC.

   7. That the Debtor owes $8,731.68 in pre-petition mortgage arrears and $4,040.04 in post-

         petition mortgage arrears.

   8. That the Debtor does not anticipate falling behind on mortgage payments moving forward.
9. That Section 1322(b)(5) allow a debtor to cure any mortgage default. In re Hoggle, 12 F.3d

   1008, 1012 (11th Cir. 1994)(allowing debtor to modify a chapter 13 plan post-confirmation

   to include post-petition mortgage default in debtors plan when the mortgage company filed

   a motion for relief from the automatic stay). This would cure the post- petition mortgage

   default and thus allow the court to overrule the mortgage’s motion to modify the stay.

10. That on March 27, 2020, the Coronavirus Aid, Relief and Economic Security Act H.R. 748

   (CARES ACT) was signed into law.

11. Under the CARES ACT, Section 1113(b) Debtor(s) affected by the Covid-19 pandemic

   may petition the Court for plan modification, including, but not limited to extending the

   plan up to seven years from the date of confirmation.

12. That the Debtor’s plan term past the 60-month period to cure the post-petition mortgage

   default and be feasible.

13. Debtor respectfully requests this Honorable Court to amend Section 3.1 of the Plan to

   increase PennyMac Loan Services, LLC’s mortgage arrears claim by $4,040.04 for a total

   arrears claim of $12,771.72 for post-petition mortgage arrears.

14. Debtor further requests this Honorable Court to extend the Debtor’s Chapter 13 plan term

   past the 60-month period pursuant to the CARES Act.

15. Debtor has filed the instant case in good faith and intends to complete the plan of

   reorganization.

   WHEREFORE, Debtor prays this Honorable Court for the following relief:

           A. That Section 3.1 of Debtor’s Chapter 13 plan is amended to increase PennyMac

              Loan Services, LLC’s mortgage arrears claim by $4,040.04 for a total arrears

              claim of $12,771.72 for post-petition mortgage arrears; and
B. That the plan will extend past the 60-month period pursuant to the CARES act;

   and

C. For any further relief as the Court may deem fair and proper.


                                     Respectfully submitted,

                                     __/s/ Yisroel Y. Moskovits_____
                                     Attorney for Debtors

                                     The Semrad Law Firm, LLC
                                     Attorney for Debtors
                                     10 N Martingale Rd Suite 400
                                     Schaumburg, IL 60173
                                     (312) 913-0625
